Citation Nr: 0802220	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits for gentamicin-induced 
vestibulopathy under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
found that new and material evidence had not been submitted 
to reopen the claim for entitlement to compensation benefits 
for gentamicin-induced vestibulopathy under the provisions of 
38 U.S.C.A. § 1151.

In an April 2005 decision, the Board reopened the claim and 
remanded for de novo consideration of the issue for further 
development.  The case has now been returned to the Board.  


FINDINGS OF FACT

Competent medical evidence indicates that the veteran's 
gentamicin-induced vestibulopathy was due to an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for gentamicin-induced vestibulopathy have been met.  
38 U.S.C.A § 1151 (West 2002); 38 C.F.R. § 3.361(d)(2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).  

The veteran maintains that he developed vestibulopathy as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination in association with the intravenous 
gentamicin he received for his infective bacterial 
endocarditis.  The VA medical reports do show that the 
veteran received gentamicin and piperacillin for treatment of 
endocarditis in 1991.  Additionally, private and VA treatment 
reports establish that the veteran developed vestibulopathy 
as a result of the gentamicin.  

In an August 2006 opinion, a VA physician who specialized in 
otolaryngology stated that the veteran's treatment with 
gentamicin for bacterial endocarditis was appropriate and 
there was no evidence that his subsequent vestibulopathy was 
the result of carelessness, negligence, lack of proper skill, 
an error in judgment, or similar instance of fault on the 
part of VA.  Moreover, he concluded that debilitating 
gentamicin-induced vestibulopathy was rare and was not a 
reasonably foreseeable event.    

Consequently, while it has not been shown that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the medical treatment caused the veteran's gentamicin-induced 
vestibulopathy, the VA physician did indicate that such 
resulted from an event not reasonably foreseeable.  Thus, the 
legal requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for gentamicin-induced vestibulopathy as a 
result of VA medical treatment are met.  



ORDER

Entitlement to compensation benefits for gentamicin-induced 
vestibulopathy under the provisions of 38 U.S.C.A. § 1151 is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


